           Case 1:20-cv-09677-AT Document 12 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 SHAEL CRUZ, on behalf of himself and all
 others similarly situated,
                                                             Docket No: 1:20-cv-09677-AT

                                  Plaintiffs,               NOTICE OF SETTLEMENT

                      -against-


 TAURUS HOLDINGS, INC.
                                  Defendant.


Now comes the Plaintiff SHAEL CRUZ by and through counsel, to provide notice to the Court

that the present cause has been settled between the parties, and states:

   1. A settlement in principle has been reached between Plaintiff and Defendant and a

       settlement agreement (“Agreement”) is in the process of being finalized. Once the

       Agreement is fully executed, and certain conditions have been fulfilled pursuant to the

       Agreement, the parties will submit a Stipulation of Dismissal with prejudice, and without

       costs, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

   2. The parties respectfully request that the Court stay this case and adjourn all deadlines and

       conferences.


       Dated:     Brooklyn, New York
                  February 3, 2021

                                                      Respectfully submitted,
                                                      /s/ Joseph H. Mizrahi
                                                      Joseph H. Mizrahi, Esq.




                                                 1
